431 So.2d 225 (1983)
David Keith COLLINS, Appellant,
v.
STATE of Florida, Appellee.
No. 82-1182.
District Court of Appeal of Florida, Fourth District.
May 4, 1983.
Rehearing Denied June 3, 1983.
Henry Laffer, Sunrise, for appellant.
Jim Smith, Atty. Gen., Tallahassee, Stewart J. Bellus and Grace Gonzalez, Asst. Attys. Gen., West Palm Beach, for appellee.
PER CURIAM.
After a bench trial, the defendant was convicted of knowingly committing a lewd or lascivious act in the presence of a child under the age of fourteen years in violation of Section 800.04, Florida Statutes (1981). In reaching its verdict of guilty, the trial court rejected expert psychiatric testimony in favor of testimony from lay witnesses which described the defendant's conduct at the time of the event and which permitted a reasonable inference that the defendant knew right from wrong. We affirm the conviction on the rationale expressed in State ex rel. Bludworth v. Kapner, 394 So.2d 541, 543 (Fla. 4th DCA 1981), that "[s]anity is a question for the trier of fact to determine from all the evidence. Expert testimony, even when uncontradicted, is not conclusive on the issue of sanity and the trier of fact may find such testimony adequately rebutted by the observations of laymen." See also United States v. Mota, 598 F.2d 995, reh'g denied, 606 F.2d 321 (5th Cir.1979), cert. denied sub nom. United States v. Flores, 444 U.S. 1084, 100 S.Ct. 1042, 62 L.Ed.2d 770 (1980); United States v. Hall, 583 F.2d 1288 (5th Cir.1979).
ANSTEAD, HERSEY and HURLEY, JJ., concur.